DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on11/17/2021 has been entered.
Claims 1, 4-11, and 14-20 are pending, claims 1, 4, 7, 8, 11, 14, 17, and 18 have been amended. Claims 2-3 and 12-13 are cancelled. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, 8-9, 11, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Shen (U.S. Pub. No. 20160117738) in view of Zavesky (U.S. Pub. No. 20180114251). 
Regarding claims 1 and 11, Shen teaches:
A system to advertise, the system comprising: one or more physical processors configured by machine-readable instructions to (claim 1):
A method to advertise, the method comprising (claim 11): 
manage, at a server, sets of advertising content for advertising campaigns (Ads 224a-b) to be carried out by advertiser users via advertiser computing platforms, wherein the advertiser computing platforms facilitate specifying the advertising campaigns by communicating with the server over an Internet connection (ad manager, 214 and see paragraph 0060);
establish the Internet connection between the server and the advertiser computing platforms (internet connection between 214 ad manager and devices 218, 220 and 221);
effectuate, via the Internet connection, communication of first control signals from the server to the advertiser computing platforms associated with the advertiser users, the first control signals causing presentation of an advertiser user interface on the advertiser computing platforms (see google ad word interface element 600 in Figure 6A), the advertiser user interface being configured to obtain entry and/or selection of campaign values of campaign attributes of individual advertising campaigns ( see entry fields of elements 608, 610, 612, 614, and 616), individual campaign values specifying (“Ad manager 214 provides an application and interface by which advertisers 216 may produce, post, and manage advertisements and advertising campaigns-such as in response to the scenarios just discussed. Although shown for clarity as a system separate from content provider 212 that connects directly to advertisers 216, the ad manager 214 may be a part of content provider 212 and may generally communicate with advertisers through an intervening network such as the internet 222. As explained in more detail below, the ad manager 214 may interact with advertisers 216 to allow them to establish advertisements to be directed to mobile devices, to set delivery parameters for such advertisements, and to manage advertisements and groups of advertisements ( e.g., as parts of campaigns).”, Paragraph 0060) wherein the advertising content includes externally hosted content and one or more campaign-specific ads (“creating a plurality of landing pages 108, as shown by Arrow A, and submitting one or more advertisements to the content delivery system 104, as shown by Arrow B. The landing pages 108 may be a variety of objects, but generally would be web pages established by the advertiser or someone in cooperation with the advertiser to provide promotional information to network users. The landing pages 108 allow the advertiser 102 to provide information to users that is in addition to the information that can be provided in an advertisement. Generally, users reach the landing pages by "clicking through" an advertisement that is displayed for them by content delivery system 104. For example, a corporation like General Motors may place an ad that says "Drive the New Buick Aperture!" That sentence may be made a link for a URL or may be delivered along with a URL that links to a web site for the Buick Aperture automobile”, Paragraphs 0029-30);
generate, at the server, individual advertising pages for the individual advertising campaigns based on the campaign values, the individual advertising pages facilitating access to and/or consumption of the advertising content , such that by virtue of a first advertising campaign of a first advertiser user being specified by a first campaign value including an integration of first externally hosted content and a second campaign value including an integration of a first campaign-specific ad, a first advertising page is generated, the first advertising page including the first campaign-specific ad and a link to access the first externally hosted content (“creating a plurality of landing pages 108, as shown by Arrow A, and submitting one or more advertisements to the content delivery system 104, as shown by Arrow B. The landing pages 108 may be a variety of objects, but generally would be web pages established by the advertiser or someone in cooperation with the advertiser to provide promotional information to network users. The landing pages 108 allow the advertiser 102 to provide information to users that is in addition to the information that can be provided in an advertisement. Generally, users reach the landing pages by "clicking through" an advertisement that is displayed for them by content delivery system 104. For example, a corporation like General Motors may place an ad that says "Drive the New Buick Aperture!" That sentence may be made a link for a URL or may be delivered along with a URL that links to a web site for the Buick Aperture automobile”, Paragraphs 0029-30 and see Figure 4B)
effectuate, via the Internet connection, communication of second control signals from the server to consumer-facing computing platforms associated with, […] the second control signals causing presentation of a consumer-facing user interface on the consumer-facing computing platforms […] (see element 306 interface which receives request from user), the consumer-facing user interface display individual campaign-specific ads for the individual advertising campaigns and individual interface elements, the individual interface elements defining network addresses where assets defining the individual advertising pages are located, such that the individual interface elements are configured to direct consumer computing platforms of consumers to the individual advertising pages (see landing pages in Paragraph 0030), […] such that the consumer-facing user interface displays the first campaign-specific ad and a first interface element configured to direct the consumer computing platforms to the first advertising page (“System 300 is configured to receive requests and to respond by supplying various forms of data, such as search results, along with promotional content in the form of advertisements. Requests may be received, parsed, and interpreted by a request interpreter 308. The request interpreter may, for example, determine the form of the request, such as whether it is a search request, a local search request, a mapping request, or another form of request. Such actions may occur apart from interface 306, as shown, or as part of interface 306”, Paragraph 0062, The search engine 314 may return its located search results to the content server 310, which may then assemble the results, provide the ranking, or otherwise prepare them for transmission. The content server 310 may then pass the results to the interface 306.”, Paragraph 0064, The ad server may search in an ad database 320 for advertisements linked to keywords that match keywords in the request.”, Paragraph 0065);
and responsive to detection of the individual interface elements by the individual consumer computing platforms and identification of the network addresses, direct the consumer computing platforms to the individual advertising pages to cause presentation of the individual advertising pages to cause presentation of the individual advertising pages, such that responsive to a detection of the first interface element by a first consumer computing platform, direct the first consumer computing platform to the first advertising page to facilitate presentation of the first advertising page, wherein directing the consumer computing platforms to the individual advertising pages comprises operations of: making calls to the network addresses defined by the individual interface elements, retrieving the assets at the network addresses over the Internet connection, and rendering views of the individual advertising pages at the individual consumer computing platforms based on retrieved ones of the assets (“the use of click-throughs also permits for simplified tracking of user's reactions to advertisements. Specifically, when a user selects a link in an advertisement, that link may be directed toward content delivery system 104, which, when it receives an HTTP message from the clicking of the link, can log the action as a click through (e.g., to change the advertiser or the user's action with respect to the ad) and may either serve up the landing page (e.g., if the content delivery system 104 is hosting the landing page 108 or if it is acting as a transcoder or cache for the landing page 108) or redirect the user's device to the landing page.”, Paragraphs 0032, and see 0098-100, and see 0083)
While Shen teaches the creating of personalized landing pages for a user based on the matched parameters for a mobile device which results in a targeted advertisement content to a user, but does not expressly disclose:
consumer-facing computing platforms associated with, and disposed within vehicles,
[…] computing platforms within the vehicles
based on image-based processing of the individual interface elements,
wherein the individual consumer-facing computing platforms are configured to present the individual campaign-specific ads and the individual interface elements to the consumers users riding within the vehicles,
obtain output signals from image sensors of the consumer computing
platforms associated with the consumers riding within the vehicles, the output signals conveying image information defining one or more images depicting a real-world environment;
detect, by individual consumer computing platforms performing the image-based processing on the output signals, presence of the individual interface elements in the one or more images; 
identify, at the individual consumer computing platforms performing the image-based processing on the output signals, the network addresses for the assets defined by detected ones of the individual interface elements; and
However Zavesky teaches:
[…] computing platforms within the vehicles; consumer-facing computing platforms associated with, and disposed within vehicles (on board device, Paragraph 0016),
based on image-based processing of the individual interface elements; wherein the individual consumer-facing computing platforms are configured to present the individual campaign-specific ads and the individual interface elements to the consumers users riding within the vehicles (“wherein the second image includes a code to be obtained by the vehicle, wherein equipment of the vehicle observes the code and receives the directed advertisement based on the code and presents the directed advertisement to occupants of the vehicle.”, Paragraph 0016),
obtain output signals from image sensors of the consumer computing (vehicle equipment observes the code, Paragraph 0016, and see 0056 and 0057)
platforms associated with the consumers riding within the vehicles, the output signals conveying image information defining one or more images depicting a real-world environment (QR code captured from the billboard on the roadway, Paragraph 0057 and see billboard in Figure 10);
detect, by individual consumer computing platforms performing the image-based processing on the output signals, presence of the individual interface elements in the one or more images (see the targeted code areas to include QR codes in Figures 9A-C, see cameras in on board vehicle device in Paragraph 0056) ; 
identify, at the individual consumer computing platforms performing the image-based processing on the output signals, the network addresses for the assets defined by detected ones of the individual interface elements; and (obtaining marketing materials in 718 and then provide coded link to the marketing material to vehicle in 720)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system for creating of personalized landing pages for a user based on the matched parameters for a mobile device which results in a targeted advertisement content to a user in Shen with the in vehicle camera system in Zavesky, in order to determine the audience of a digital sign in real time in order to provide first and second relevant advertising content (paragraph 0019). 
Regarding claims 4 and 14, Shen in view of Zavesky teaches the limitations set forth above.
While Shen teaches the creating of personalized landing pages for a user based on the matched parameters for a mobile device which results in a targeted advertisement content to a user, but does not expressly disclose:
wherein the image based processing includes image detection
However Zavesky teaches:
wherein the image based processing includes image detection (“wherein the second image includes a code to be obtained by the vehicle, wherein equipment of the vehicle observes the code and receives the directed advertisement based on the code and presents the directed advertisement to occupants of the vehicle.”, Paragraph 0016). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system for creating of personalized landing pages for a user based on the matched parameters for a mobile device which 
Regarding claims 8 and 18, Shen in view of Zavesky teaches the limitations set forth above and Shen further discloses:
wherein the individual advertising pages comprise a scrollable user interface (“For example, the user may scroll through the results and select a result”, Paragraph 0098).
Regarding claims 9 and 19, Shen in view of Zavesky teaches the limitations set forth above and Shen further discloses:
wherein the campaign attributes include one or more of a status attribute, an external content attribute, an ad attribute, a routing attribute, a custom content attribute, or a scheduling attribute (who to show ad to based on carrier service in Figure 6B).
Claims 5-7, 10, 15-17, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Shen (U.S. Pub. No. 20160117738) in view of Zavesky (U.S. Pub. No. 20180114251) in further view of Razdan (U.S. Pub. No. 20150095141).
Regarding claims 5 and 15, Shen in view of Zavesky teaches the limitations set forth above and Shen further discloses:
 While Shen teaches an advertising interface for creating an advertising campaign and the presentation of the advertisements for interaction by a consumer, and Zavesky teaches the presentation of targeted advertisement to a user riding in a vehicle either on their mobile device or a vehicle display device, but Shen in view of Zavesky does not expressly disclose:
wherein the one or more physical processors are further configured by the machine-readable instructions to: obtain profile information for the advertiser users, the profile information including advertiser profiles of the advertiser users, an individual advertiser profile of an individual advertiser user including profile values of profile attributes, individual profile values specifying individual profile characteristics of individual advertiser users, the individual profile characteristics including one or more of a business name, a business location, or a business description.
However Razdan teaches:
wherein the one or more physical processors are further configured by the machine-readable instructions to: obtain profile information for the advertiser users, the profile information including advertiser profiles of the advertiser users (“business entity data may be received from the business entity database 210 by entry of a business profile”, Paragraph 0041), an individual advertiser profile of an individual advertiser user including profile values of profile attributes, individual profile values specifying individual profile characteristics of individual advertiser users, the individual profile characteristics including one or more of a business name, a business location, or a business description (“A defined geographic area may be identified in a similar manner, such as being provided by the business itself such as in a business profile”, Paragraph 0071). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertising interface of Shen in view of the target content from content sources in Zavesky to include wherein the one or more physical processors are further configured by the machine-readable instructions to: 
Regarding claims 6 and 16, Shen in view of Zavesky in further view of Razdan teaches the limitations set forth above. While Shen teaches an advertising interface for creating an advertising campaign and the presentation of the advertisements for interaction by a consumer and Zavesky teaches the presentation of targeted advertisement to a user riding in a vehicle either on their mobile device or a vehicle display device, but Shen in view of Zavesky, does not expressly disclose:
wherein the one or more physical processors are further configured by the machine-readable instructions to: determine business correlation information indicating correlation between the individual advertiser users and other ones of the individual advertiser users;
 and wherein the individual advertising pages of the individual advertiser users facilitate access to other ones of the individual advertising pages of the other ones of the individual advertiser users determined to be correlated.
However Razdan teaches:
wherein the one or more physical processors are further configured by the machine-readable instructions to: determine business correlation information indicating (“The complimentary business module 240 may provide functionality related to identifying and maintaining related service categories, identifying related business entities and/or making recommendations of businesses for the purposes of establishing marketing relationships between businesses.”, Paragraph 0046);
 and wherein the individual advertising pages of the individual advertiser users facilitate access to other ones of the individual advertising pages of the other ones of the individual advertiser users determined to be correlated (Shown in Figure 5A where the webpage shows a partner advertisement in element 510 for reservations at The Grand Hotel”) .
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertising interface of Shen in view of the target content from content sources in Zavesky to include wherein the one or more physical processors are further configured by the machine-readable instructions to: determine business correlation information indicating correlation between the individual advertiser users and other ones of the individual advertiser users; and wherein the individual advertising pages of the individual advertiser users facilitate access to other ones of the individual advertising pages of the other ones of the individual advertiser users determined to be correlated, as taught in Razdan, in order to match complimentary businesses in a marketing campaign to reach more consumers. 
Regarding claims 7 and 17, Shen in view of Zavesky in further view of Razdan teaches the limitations set forth above. While Shen teaches an advertising interface for 
wherein the correlation between the individual advertiser users and the other ones of the individual advertiser users is based on one or both of the business location or the business description.
However Razdan teaches:
wherein the correlation between the individual advertiser users and other ones of the individual advertiser users is based on one or both of business location or business description. (“A defined geographic area may be identified in a similar manner, such as being provided by the business itself such as in a business profile”, Paragraph 0071; “Marketing relationships among complimentary businesses based on provided service and location” Abstract). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertising interface of Shen in view of the target content from content sources in Zavesky to include wherein the correlation between the individual advertiser users and other ones of the individual advertiser users is based on one or both of business location or business description, as taught in Razdan, in order to match complimentary businesses in a marketing campaign to reach more consumers. 
Regarding claims 10 and 20, Shen in view of Zavesky in further view of Razdan teaches the limitations set forth above. While Shen teaches an advertising interface for 
wherein the externally hosted content includes one or more of social media content, restaurant-reservation services, digital distribution platform, or on-demand delivery service.
However Razdan teaches:
wherein the externally hosted content includes one or more of social media content, restaurant-reservation services, digital distribution platform, or on-demand delivery service. (see reservations made through partner advertisement on Figure 5A). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertising interface of Shen in view of the target content from content sources in Zavesky to include wherein the externally hosted content includes one or more of social media content, restaurant-reservation services, digital distribution platform, or on-demand delivery service, as taught in Razdan, in order to match complimentary businesses in a marketing campaign to reach more consumers. 
Response to Arguments
The rejection under 35 USC 101 was withdrawn as the combination of additional elements in the amended claims was found to apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to Vanda Memo. 
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive for the reasons set forth below. 
With respect to the remarks directed to the teachings of Shen, the rejection above has been updated to now use the teachings of Zavesky. Zavesky teaches the capturing of an image including an interface element which is then processed to direct to the corresponding web material. The rejection under 35 USC 103 is maintained in light of the new grounds of rejection.
Relevant Prior Art
Barvesten (US 20190342358) teaches the integration of a device into a vehicle which provides targeted content to the user. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/4/2022